EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 5-9 of the After Final response, filed 07/11/2022, with respect to claims 1-15, 17-20 and 22, have been fully considered and are persuasive.  The rejection of claims 1-15, 17-20 and 22 has been withdrawn. 

Allowable Subject Matter

Claims 1-15, 17-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 11 and 18, Puyt et al. discloses a wafer table / a method (Fig. 1 item WT) comprising: 
a wafer table body (as shown in Figs. 2-7 item 10); 
a plurality of burls (2, 3) on the wafer table body (10), the burls configured to support a wafer (4) on the wafer table and each of the burls comprising a burl body (as shown in Figs. 2-7),
a layer (11 or 31-34) on top of the burl body (10), a top of the layer having a plurality of nanoscale structures (31-34 or 37) formed by the layer (as shown in Figs. 2-7, see also paragraphs [0044]-[0052]).
	However, Puyt et al. does not teach a further layer overlying the nanoscale structures, and it does not appear to be obvious why one of ordinary skill in the art would modify Puyt et al. to provide a further layer overlying the nanoscale topography.
	Accordingly, the prior art fails to teach or fairly suggest a wafer table / a method requiring “a further layer overlying the nanoscale structures” in the combination required by the claim.

Claims 2-10, 11-15, 17, 19, 20 and 22 are allowable by virtue of their dependency on claim 1, 11 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Nikipelov et al. [US 2022/0082945 A1]
Albert et al. [US 2013/0301028 A1]
Akbas et al. [US 2021/0405539 A1]
Takabayashi et al. [US 6,307,620 B1]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882